Order, Family Court, Bronx County, entered July 10, 1979, adjudicating the appellant a juvenile delinquent and placing him with the Division For Youth, Title III, reversed, on the law, without costs, and the matter remanded for a new fact-finding hearing. At his plea, appellant admitted that he had committed an act which, if committed by an *757adult, would constitute the crime of criminal trespass in the third degree. However, as the respondent candidly concedes, the Judge at fact finding did not apprise the appellant or his mother of his various constitutional rights or the consequences flowing from a waiver of those rights. (Matter of John R., 71 AD2d 896; Matter of Felix A., 58 AD2d 562.) This omission requires a new fact-finding hearing before the Family Court (Matter of Troy L., 53 AD2d 615). Concur—Murphy, P. J., Kupferman, Birns, Lupiano and Bloom, JJ.